Certified Question of State Law, United States District Court for the Northern District of Ohio, Eastern Division, Nos. 5:06 CV 0139 and 5:06 CV 0154. This cause is pending before the court on the certification of a state law question from the United States District Court. On January 29, 2007, petitioner Janice A. Sipe filed a motion for leave to file a brief in opposition to the United States District Court’s certification order. Pursuant to S.Ct.Prac.R. XVIII(6), said parties were required to file no later than December 28, 2006, memoranda addressing all questions of law certified to this court. Whereas S.Ct.Prac.R. XPV(1)(C) prohibits untimely filings,
It is ordered by the court, sua sponte, that the motion for leave is stricken.